Order entered June 9, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-01285-CV

                           ARUBA PETROLEUM, INC., Appellant

                                                V.

                                      LISA PARR, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-11-01650-E

                                            ORDER
       We GRANT court reporter Vikki L. Ogden’s third request for extension of time and

ORDER the record be filed no later than July 24, 2015. Because the reporter’s record in this

appeal was first due November 6, 2014, we caution Ms. Ogden that failure to timely file the

record may result in an order that she not sit as a court reporter until she complies.

       We DIRECT the Clerk of this Court to send a copy of this order by electronic

transmission to the Honorable Mark Greenberg, Judge of County Court at Law No. 5; Ms.

Ogden; and counsel for all parties.




                                                       /s/   CRAIG STODDART
                                                             JUSTICE